Citation Nr: 1045391	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 
1963.  He also had periods of active duty for training and 
inactive duty training as a member of the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified before the Board.  A 
transcript of this hearing has been associated with the claims 
file.  


FINDING OF FACT

While on inactive duty training in October 1994, the Veteran 
experienced precursor symptoms of an acute myocardial infarction.  


CONCLUSION OF LAW

The award of service connection for residuals of a myocardial 
infarction is warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for a cardiovascular 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

The Board observes that the Veteran has periods of service in the 
Air National Guard, to include active duty for training and 
inactive duty training.  The term "active military service" 
includes any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  Service connection may also be granted for disability 
arising from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during inactive duty 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  

The Veteran alleges he first had onset of symptoms of a 
myocardial infarction in October 1994, during a period of 
inactive duty training.  According to a military incident report, 
the Veteran was performing inactive duty training on October 4, 
1994, when he began experiencing chest pain, nausea, and 
shortness of breath.  He was taken to a local emergency room at a 
private hospital, where nitroglycerin was providing, relieving 
his chest pain.  EKG and cardiac enzyme studies were negative, 
and the Veteran was released from the hospital to return home to 
rest.  

Subsequently, on October 9, 1994, the Veteran was admitted to a 
VA medical center for the sudden onset of crushing chest pain on 
the left side, nausea, and diaphoresis.  EKG and enzyme studies 
confirmed a myocardial infarction.  The Veteran was admitted for 
treatment, to include cardiac catheterization and angioplasty.  
He was discharged, to be followed on an outpatient basis, in 
November 1994.  

The Veteran was afforded an August 2008 VA medical examination to 
determine the exact date of onset of his myocardial infarction.  
He was noted to have been diagnosed with hypertension in 1994, 
the same year he sustained his October 1994 myocardial 
infarction.  This incident was noted to be his first myocardial 
infarction.  The examiner, a VA physician, physically examined 
the Veteran and reviewed the claims file, including the records 
of October 1994.  The examiner was unable to state that the 
events of October 4 were indicative of an acute myocardial 
infarction; however, the Veteran's symptoms of October 4 were 
more likely than not related to his symptoms of an acute 
myocardial infarction on October 9.  In a subsequent July 2010 
addendum to the August 2008 examination report, the examiner 
further stated that although she was unable to state the Veteran 
experienced a myocardial infarction on October 4, the symptoms he 
did experience on that day were "consistent with acute 
myocardial ischemia, and were more likely than not precursor 
symptoms to his acute myocardial infarction" on October 9.  
Further, she stated that the symptoms on October 4 were directly 
related to his acute myocardial infarction on October 9.  Based 
on this uncontroverted medical evidence, the Board finds that 
service connection for residuals of a myocardial infarction is 
warranted in light of 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for residuals of a myocardial 
infarction is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


